  Case 19-28149-RG Doc 78-22 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Proposed Order In Limine to Strike Debtors Valuation Report and to Exclude Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)
  WASSERMAN, JURISTA & STOLZ, P.C.
  110 Allen Road, Suite 304
  Basking Ridge, NJ 07920
  Phone: (973) 467-2700
  Fax: (973) 467-8126
  Co-Counsel for Robert M. Pietrowicz, Creditor
  LEONARD C. WALCZYK

  FLASTER LAW GROUP
  30 Columbia Turnpike, PO Box 21
  Florham Park, NJ 07932
  Phone: (973) 822-7900
  Fax: (973) 822-7923
  Co-Counsel for Robert M. Pietrowicz, Creditor
  NEIL H. FLASTER

  In Re:                                            Chapter 13

  WILLIAM CHARLES HOVEY,                            Case No. 19-28149

                                                    Honorable Rosemary Gambardella
                                     Debtors.
                                                    Hearing Date: August 5, 2020, 10:00 a.m.


            ORDER IN LIMINE TO STRIKE DEBTOR’S VALUATION REPORT
            AND TO EXCLUDE DEBTOR FROM TESTIFYING AS AN EXPERT
             OR PROVIDE LAY OPINION TESTIMONY OR EVIDENCE AS TO
                  THE VALUE OF TELEMARK CNC, LLC’S ASSETS


 The relief set forth on the following page numbered two (2) is hereby ORDERED.
  Case 19-28149-RG Doc 78-22 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Proposed Order In Limine to Strike Debtors Valuation Report and to Exclude Page 2 of 2


 (Page 2)

 Debtor:                        William Charles Hovey

 Case No.:                      Case No.: 19-28149(RG)

 Caption of Order:              Order In Limine to Strike Debtor’s Valuation Report and to Exclude
                                Debtor from Testifying as an Expert or Provide Lay Opinion Testimony
                                or Evidence as to the Value of Telemark CNC, LLC’s Assets
 _____________________________________________________________________________________

           THIS MATTER having been opened to the Court upon the filing of a motion In Limine

 by creditor Robert M. Pietrowicz seeking to exclude evidence of Debtor William Charles Hovey’s

 valuation report and opinion testimony; and this Court having reviewed the submissions by

 counsel, and having heard the argument submitted; and this Court finding the proposed valuation

 testimony and appraisal report of the Debtor as not meeting the requirements of Daubert v. Merrell

 Dow Pharmaceuticals, and Kumho Tire Co. Ltd. v. Carmichael; and for good cause shown for the

 making of the within Order;

           IT IS HEREBY ORDERED, that the appraisal report and valuation opinion testimony

 proffered by the Debtor shall be and hereby are excluded from evidence pursuant to the relevant

 provisions of Federal Rules of Evidence 104, 403, 702 and 703.




 S:\8584 William Charles Hovey\Motion to Exclude Debtor's Valuation\Order Excluding Debtor's Valuation Report.docx
